Citation Nr: 1428874	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty in the United State Army from Jul 1966 to April 1968.

This case come before the Board of Veteran Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs Regional Office (RO) in Muscogee, Oklahoma.

The case was previously remanded by the Board in Jul 2012.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing loss and tinnitus. 

2.  Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the competent and credible evidence is against a finding that hearing loss is related to military service. 

3.  Tinnitus was not first manifested during active duty service; the competent and credible evidence is against a finding that tinnitus is related to military service. 







CONCLUSIONS OF LAW


1.  The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
 
2.  The criteria for service connection of tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The November 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met its duty to assist the Veteran in the development of the claims.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he contended were relevant to the present claims.  The Veteran has been afforded VA examinations conducted in October 2010, August 2012 and December 2013; the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiners considered Veteran's description and history of his symptoms, reviewed prior medical evidence and the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition with a clear opinion and rationale connecting the evidence to their conclusions.  The Board notes that the VA examiners found that the audiological results were unreliable as the Veteran's responses during the examinations were not reliable.  Regardless, the examiners provided an opinion with full rationale based on the evidence of record, the Veteran's reported history and other findings during the examination.  Therefore, the Board finds the examinations to be adequate for appellate review.  

Finding that there has been compliance with the provisions of the VCAA, the claim is ready for appellate review.

Legal Criteria and Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active military service and hearing loss (other organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally not capable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has a bilateral hearing loss disability and tinnitus related to his active duty military service.  He reports that his primary work duties included the loading and unloading of equipment onto rail cars and ships.  Additionally he contends that he operated forklifts and cranes and was exposed to weapons fire without hearing protection.  The Veteran has stated that these experiences exposed him to acoustic trauma and that both his hearing loss and tinnitus began shortly after entering the service.  His DD-214 shows he was a Materiel Storage and Handling Specialist.  

In support of his claim, the Veteran submitted a report of a private audiological examination conducted in November 2009.  This examiner indicated that the Veteran had bilateral severe sensorineural hearing loss.  The audiologist noted the Veteran's report of constant bilateral tinnitus.  He attributed the Veteran's hearing loss and tinnitus to his military service based upon the Veteran's description of his in-service experiences.  Specifically, he noted that the Veteran's exposure to service noise from M 14 rifle, hand grenades explosions, ship loading and unloading equipment, engine room and other ship noise result in acoustic trauma and tinnitus.  The Veteran's claims folder was not reviewed during this examination. 

The Veteran underwent a VA examination in October 2010.  The VA examiner reviewed the claims file in conjunction with her examination.  She was unable to diagnose a hearing loss disability in accordance with VA standards based upon the Veteran's unreliable responses during testing.  The examiner indicated that medical follow-up is necessary to positively diagnose any hearing loss in accordance with VA standards.  She was ultimately unable to determine whether any hearing loss could be attributed to the Veteran's military service without resorting to mere speculation due to the Veteran's inconsistencies during testing protocol.  The examiner did, however, diagnose persistent bilateral tinnitus based upon the Veteran's subjective report.  In her diagnosis, she stated that the etiology of the Veteran's tinnitus was at least as likely as not associated with his military noise exposure as a stevedore.  Despite this diagnosis, she opined that it was less likely than not related to in-service noise exposure as a stevedore due to the fact that there was no complaint of tinnitus upon separation.  When asked by the RO to clarify her written statements, she advised that this latter opinion was her ultimate conclusion.

The Veteran was afforded another VA examination in August 2012.  The August 2012 VA examiner also noted that the test results were not valid for rating purposes.  The examiner noted that talkover was possible at 65dB and she was able to give instructions at normal conversational level.  Furthermore, speech reception thresholds did not agree with pure tone average.  Regardless, the examiner provided an etiology opinion stating that:  an opinion on hearing loss can be made based on the information in the service file; however, an opinion if hearing loss is present cannot be made based on in the inconsistent testing.  He noted the Veteran has been inconsistent in recent audiograms.  Speech reception thresholds and acoustic reflexes suggest normal hearing within the pure tone threshold range.  He noted that pre-induction and separation audiograms, when compared noted no change in hearing.  Per current medical literature, hearing loss due to acoustic trauma is immediate, not progressive.  Based on this, the examiner opined that hearing loss was not incurred in service and there was no significant shift in hearing loss sensitivity in service.  He concluded that if hearing loss is present, it is more likely due to post-service noise exposure.  While the Veteran denied occupational and recreational noise exposure at the time of the examination, the examiner noted that medical records indicate a history of factory work and autobody work for 25 years, and the use of power tools.  

Additionally, the examiner stated that the November 2009 audiogram should be found to be invalid.  He stated that the test is 50-60 decibels worse that the results provided at the December 2013 examination and approximately 70 decibels worse than the average puretone thresholds one would expect with the speech recognition thresholds provided at the December 2013 examination.  Moreover, the examiner noted that the puretone thresholds provided at the October 2010 examination were better than those provided at the November 2009 examination.  He concluded, noting the unreliability of the findings in the previous VA examinations, that to date, there appears to be no valid audiograms to determine if hearing loss is present.  

As to tinnitus, the examiner opined that the current tinnitus is less likely due to noise exposure in service.  He noted that the Veteran denied tinnitus in October 2002 and it was not until 2009 that there is any record of complaints of tinnitus.  He further noted that the Veteran reported at some VA examinations that the tinnitus started in 1966 and in others that it started in 1968.  He also noted that there is no support for a delayed onset of tinnitus.  Tinnitus has an immediate onset with significant noise exposure.  He concluded that given the lack of evidence of tinnitus until 2009, the denial of tinnitus in 2002 and the significant post-service noise exposure, tinnitus is less likely as not caused by in service noise exposure.  

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence is against a finding of service connection for bilateral hearing loss and tinnitus.  

In regards to bilateral hearing loss, the Board notes that there is no reliable evidence of a current bilateral hearing loss disability.  Indeed, none of the VA examination reports provided audiogram results which were reliable enough to render a diagnosis.  All of the examiners noted that the Veteran did not provide reliable answers.  

Moreover, the December 2013 VA examiner opined that the November 2009 private audiologist's findings should be found to be unreliable.  The December 2013 examiner provided a specific and complete rationale for his conclusion that the November 2009 findings were also unreliable based on the comparison between the findings in November 2009 and those in the VA examination shortly thereafter and the December 2013 examination.  Considering all of the evidence as a whole, the Board finds that there are no reliable audiometric findings which show a current bilateral hearing loss disability.  In the absence of proof of a current bilateral hearing loss disability under 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, even if the Board were to accept the audiological findings of the November 2009 private examination as a showing of a current bilateral hearing loss disability, the Board finds the preponderance of the competent evidence is still against the claim.  Indeed, the private audiologist based his opinion that the Veteran's hearing loss disability is due to noise exposure in service on the Veteran's reports of exposure to, in part, noise from M14 rifles and hand grenade explosions.  However, there is nothing in the record that supports that the Veteran was exposed to these types of noise in service aside form noise form M14s for qualification purposes.  Moreover, the private physician did not review the claim folder.  Therefore, the Board places little probative weight on the opinion provided by the private audiologist.  

Furthermore, to the extent that the Veteran, himself, believes that his hearing loss is disabling for VA purposes, or that it is due to in-service noise exposure, such belief provides no basis for finding a hearing loss disability, or that if hearing loss disability exists, that it is due to service.  The Board notes that the Veteran, as a layperson, is competent to assert factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, however, the Veteran is not shown to have the training or expertise to competently provide the audiometric and/or speech discrimination testing findings needed to establish whether his level of hearing impairment is sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes at any time pertinent to this appeal.  See, e.g, Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, although the Veteran contends that he has hearing loss disability related to his service, as a layman, he simply is not competent to offer any opinion as to medical diagnosis and causation or offer an opinion that he has hearing impairment to an extent recognized disability for VA purposes, or that his hearing loss is due to service.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for the claimed disability is not warranted.   

With regards to tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service.  On the basis of the service treatment records alone, excluding the Veteran's post service testimony, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  But chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, because tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.

When competent lay evidence is admissible, the Board must then determine whether the evidence is credible.  In determining credibility, VA may consider inconsistent statements and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

To the extent that the Veteran asserts that tinnitus began in service, for the purposes of showing it was incurred in service, he is not credible.  While he has reported at VA examinations that tinnitus started in 1966 or 1968; in 2002, he denied any tinnitus.  Indeed, while he sought treatment for ear aches and itch in his ears post-service, he did not report any tinnitus until 2009 when he was actively seeking service connection.  Moreover, and significantly, the service treatment records are completely silent for any complaints of tinnitus in service.  At separation, he denied any problems with his ears and his ears were found noted to be normal.  

The Board places greater probative weight on the statements provided in in 2002 wherein he denied tinnitus than in the statements provided while seeking service connection.  Therefore, the Board finds the Veteran's allegations of tinnitus in service not to be credible.  As the Veteran's lay assertion is not credible, medical evidence is required to support the claim.  There is no competent evidence, lay or medical, that shows the Veteran's current tinnitus is directly related to an injury, disease, or event in service.

In this regard, the Board notes that the only opinion in favor of the claim is the private audiologist's opinion of November 2009.  However, the most recent VA examiner provided persuasive rationale for finding the examination on which that opinion was based unreliable.  As noted, the VA examiner explained that the results of this test were 50-60 decibels worse that the results provided at the December 2013 examination and approximately 70 decibels worse than the average puretone thresholds one would expect with the speech recognition thresholds provided at the December 2013 examination.  Moreover, the examiner noted that the puretone thresholds provided at the October 2010 examination were better than those provided at the November 2009 examination.  Thus, the private opinion appears to have been based at least in part on an inaccurate premise with respect to the severity of his hearing difficulty.  Moreover, while the circumstances of the Veteran's service suggest noise exposure, as noted, the service treatment records are completely silent for any complaints of tinnitus while in service.  The private audiologist did not review the claim file that demonstrates that tinnitus was not noted in service or for many years thereafter, and was, in fact, specifically denied by the Veteran in 2002.  Therefore, the Board places little probative weight on the private audiologist's opinion of November 2009.  

On the other hand, the VA examiners have consistently opined that the Veteran's tinnitus is not due to service.  They have provided a thorough explanation and reasoning for their conclusions; and, their opinions have been based on a review of the claim file and examination of the Veteran.  Therefore, the Board places great probative weight on their opinions.  The opinions are persuasive medical evidence against the claim on the question causal relationship to service.  The VA examiners are audiologists, who are qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As there is no credible lay evidence or competent medical evidence in favor of the claim for tinnitus, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is denied.

 Service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


